Title: To James Madison from Vincent Gray (Abstract), 11 February 1805
From: Gray, Vincent
To: Madison, James


11 February 1805, Havana. “The Mail in 41 Days from Cadiz arrived yesterday morn’g via Porto Rico.
“It brings accots of the Blockade of Cadiz and permission for Spanish vessels to arm and to Capture all British vessels. All British property here, has been seized & detained.
“The Council will meet this forenoon for the purpose of opening the Port of Havana and St. Jago de Cuba, for the admission of Dry Goods &c: in Vessels of the United States, in the Same terms, as during last war.
“I will write you again when the Council rises.”
